WALKER, J.,
concurring and dissenting.
While I concur with the majority’s holding that, applying the appropriate standard of review, the evidence is legally sufficient to support D.J.H.’s delinquency adjudication, I dissent from the majority’s holding that D.J.H. failed to preserve his factual sufficiency challenge. For the reasons set forth by Justice Dauphinot in her dissenting opinion in In re which I joined, I would hold that D.J.H.’s failure to file a motion for new trial complaining that the evidence was factually insufficient to support his adjudication did not forfeit his factual sufficiency complaints on appeal. 157 S.W.3d 823, 830-32 (Tex.App.-Fort Worth 2005, no pet.) (Dauphinot, J. dissenting). I do not agree that In re M.R., 858 S.W.2d 365, 366 (Tex.1993), cert, denied, 510 U.S. *1671078, 114 S.Ct. 894, 127 L.Ed.2d 87 (1994) requires that a factual sufficiency claim in a juvenile case must be preserved by a motion for new trial, because when M.R. was decided we did not have jurisdiction to review factual sufficiency in criminal cases. In re 157 S.W.3d at 831. I would therefore address the merits of his complaints. Because the majority refuses to do so, I respectfully dissent.